Case: 09-20496     Document: 00511119810          Page: 1    Date Filed: 05/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 24, 2010
                                     No. 09-20496
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

CARL EDWARD PRESTON, JR.,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-14-3


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Carl Edward Preston, Jr., pleaded guilty to aggravated bank robbery and
brandishing a firearm during a crime of violence. The district court imposed a
within-guidelines range sentence of 71 months of imprisonment on the bank
robbery count and a mandatory consecutive sentence of 84 months of
imprisonment on the brandishing a firearm count. Preston appeals the sentence
imposed on the bank robbery count, arguing that the district court committed
procedural error by failing to sufficiently explain its reasons for rejecting his

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20496     Document: 00511119810 Page: 2         Date Filed: 05/24/2010
                                  No. 09-20496

request for a downward variance from the guidelines sentence range and that
the sentence was substantively unreasonable.
      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). The requirement that the district court explain
its sentence may be satisfied if the district court listens to arguments and then
indicates that a sentence within the guidelines range is appropriate. Id. at 357-
59. The record shows that the district court heard Preston’s arguments, rejected
those arguments, and stated that a sentence within the applicable guidelines
range satisfied the factors of 18 U.S.C. § 3553(a). Accordingly, the district
court’s explanation of the sentence imposed, while brief, was legally sufficient.
See id. at 358-59.
      “A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008), cert. denied, 129 S. Ct. 328 (2008). The fact that
this court “might reasonably have concluded that a different sentence was
appropriate is insufficient to justify reversal of the district court.” Gall v. United
States, 552 U.S. 38, 51 (2007). We conclude there is “no reason to disturb” the
presumption of reasonableness in this case. See United States v. Rodriguez, 523
F.3d 519, 526 (5th Cir. 2008).
      AFFIRMED.




                                          2